Citation Nr: 0006580
Decision Date: 03/10/00	Archive Date: 09/08/00

DOCKET NO. 94-13 043               DATE MAR 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Whether a February 4, 1972, rating decision was clearly and
unmistakably erroneous in failing to award special monthly
compensation at the 38 U.S. C. 314(m) (Supp. II 1972) rate due to
a loss of natural elbow action.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to December
1971. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1992 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan,
which found that a February 1972 rating action denying special
monthly compensation for loss of natural elbow action was not
clearly and unmistakably erroneous.

In May 1996, the Board affirmed the RO's decision. The veteran
appealed the Board's decision to the United States Court of Appeals
for Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter, "the Court"). In an
October 1998 memorandum decision, the Court vacated the Board's
decision. The case was remanded to the Board for further
proceedings consistent with the Court's decision. Augustine v.
West, No. 97-0505 (U.S. Vet. App. Oct. 6, 1998). The Board, in
turn, remanded the case for further adjudication in March 1999. The
case is again before the Board for appellate review.

The Board notes that, in a statement dated in June 1999, the
veteran requested that he be afforded a video conference hearing
before a member of the Board if his claim continued to be denied.
The RO, by way of a supplemental statement of the case dated in
July 1999, continued to deny the veteran's claim. However, the
veteran submitted a statement that was received in August 1999
wherein he specifically withdrew his request for a video conference
hearing and asked that his case be forwarded to the Board for
review. Accordingly, the Board will adjudicate the veteran's claim
based upon the evidence of record. 38 C.F.R. 20.704(e) (1999).

FINDING OF FACT

The rating decision of February 1972, not finding left elbow
ankylosis was in accordance with the applicable law and regulations
and was adequately supported by the evidence then of record.

2 -

CONCLUSION OF LAW

The February 1972 rating decision not finding left elbow ankylosis
was not clearly and unmistakably erroneous. 38 C.F.R. 3.105(e)
(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran sustained a number of grievous injuries from an enemy
booby trap while serving in combat in Vietnam in April 1970, which
necessitated extensive inpatient treatment and rehabilitation
during the next year and a half.

In this regard, a narrative summary, included as part of the
veteran's Physical Evaluation Board (PEB) proceedings of November
1971, provided a history and then current status in regard to his
multiple left arm problems. The veteran was noted to have had an
open wounds of the left elbow and forearm upon his arrival at
Walter Reed General Hospital. At admission he was able to weakly
move the elbow without pain from 20 to 45 degrees. In June 1970,
his cast was removed and he began elbow motion. According to the
summary his elbow motion progressed gradually. By early July 1970,
the elbow and forearm wounds were clean. Upon return from a period
of leave in August 1970, the veteran was noted to be regaining left
elbow motion. As of January 1971 his elbow motion was noted to be
from 20 to 90 degrees. He underwent additional physical therapy for
his left elbow motion during 1971. In addition to the narrative
summary, service medical records also reflect that the veteran
underwent surgery on his left wrist in July 1971. The wrist was
noted to be ankylosed prior to the surgery, however, surgical
intervention was deemed necessary. As a result of the left wrist
arthrodesis, the veteran's left wrist was fixed in a neutral
position. The SMRs do not provide any evidence of a diagnosis of
ankylosis of the left elbow.

3 -

As of the date of the PEB, the veteran's left elbow range of motion
was noted to be from 40 to 100 degrees. The left forearm was noted
to be fixed in a neutral position with no pronation or supination
possible. Pertinent diagnoses included post- traumatic arthritis of
the left elbow, evidenced by marked narrowing of joint space and
limitation of motion secondary to fracture of radial head and
lateral humeral condyle; and, fixed deformity of the left forearm
in neutral position with no pronation or supination secondary to
post traumatic arthritis of the left elbow and residuals of a left
arthrodesis. The PEB determined the veteran to be disabled and
recommended that he be permanently retired. Among the disabilities
listed were loss of use of the left hand (minor); and, loss of
flexion of the left forearm (minor) to 100 degrees, secondary to
traumatic arthritis.

In a rating decision dated in November 1971, the veteran was
granted entitlement to an automobile or other conveyance allowance
as a result of his severe injuries. The decision noted that the
veteran had limited elbow motion and loss of supination and
pronation. It was determined that he had suffered the loss of use
of his left hand and left foot, although no specific disability was
granted service connection at that time.

In February 1972 the veteran was granted service connection by VA
for, inter alia, shell fragment wounds of the left upper and lower
extremities with loss of use of the left hand and the left foot.
The veteran was assigned a 100 percent rating for this disability.
In addition, he was granted service connection for several
additional disabilities which had a combined disability rating of
greater than 50 percent. As a result, he was granted special
monthly compensation (SMC) on two bases. First, under 38 U.S.C.
314(l) (Supp II 1972) because of the loss of use of one hand and
one foot. Second, under 38 U.S.C. 314(p) (Supp II 1972) which
provided for an intermediate rate of payment between subsection (l)
and subsection (m).

In a statement received at the RO in March 1992, the veteran,
through his representative, alleged clear and unmistakable error
(CUE) in the February 1972 rating decision. Specifically, the
veteran argued that his left elbow condition met the regulatory
criteria under 38 C.F.R. 3.350(f) (1972) to warrant the assignment

4 -

of SMC at the 38 U.S.C. 314(l) "plus" rate on its own merit. This
separate rating of "L+", combined with the previously awarded SMC
of "L+" for the additional disabilities greater than 50 percent,
would then entitle the veteran to SMC under 38 U.S.C. 314(m). In
further support of his claim, the veteran argued that, since he had
no supination or pronation in his left arm, his left elbow met the
criteria for, unfavorable ankylosis under Diagnostic Code 5205. 38
C.F.R. 4.71a (1972). He also argued that, if his left elbow was
ankylosed, then it met the regulatory criteria under 38 C.F.R.
3.350(c)(1) (1972), for loss of natural elbow action, thereby
proving his claim for SMC at the "L+" rate for his left elbow
disability.

The RO denied the veteran's claim in September 1992. The RO
addressed the issues raised by the veteran but concluded that,
since he had a range of motion in the left elbow in 1972 of 40 to
100 degrees, the left elbow was not ankylosed; and, therefore,
there was no loss of natural elbow action. The veteran appealed the
rating decision. The Board, in a decision dated in May 1996,
affirmed the RO's decision. A motion to reconsider the Board's
decision was denied by the Board in February 1997.

The veteran appealed the Board's decision to the Court. In a
memorandum decision dated in October 1998, the Court concluded that
the Board had reached the correct result in finding that there was
no clear and unmistakable (CUE) error in the 1972 rating decision
that the veteran did not meet the criteria for an award of SMC
under 38 U.S.C.A. 314(m) on a direct basis. The basis of the
holding was that to qualify for an award of SMC under 38 U.S.C.A.
314(m) ". . two knees, two elbows, or a knee and an elbow must be
affected. Here the appellant's extremity disabilities impinged upon
only one joint, the left elbow." Augustine, No. 97-0505, slip op.
at 4.

The Court went on to note, however, that it found implicit in the
veteran's argument, a claim for SMC on an "L+" basis as a matter of
right under the criteria of 38 C.F.R. 3.350(0(1)(i) (1972),
involving the issue of natural elbow action. In so finding, the
Court made the following statement, "There are, as noted,
definitive statements in the record indicating that supination and
pronation in appellant's

elbow were totally absent, a fact which, as appellant correctly
argues, constitutes unfavorable ankylosis under 3.350(c)(1)." Id.,
slip op. at 6. The Court also referred to the language describing
elbow disabilities under Diagnostic Code 5205. 38 C.F.R. 4.71a. The
case was then remanded for specific adjudication as to whether or
not CUE existed in the RO's decision to not grant SMC at the
intermediate level for the veteran's left elbow disability.

The Board remanded the case for consideration of the veteran's
claim as indicated by the Court. The RO denied the veteran's claim
in May 1999. The veteran was provided with supplemental statements
of the case in May and July 1999. The veteran continued to contest
the RO's decisions and the case is again before the Board for
appellate review.

Finally, the Board notes that the veteran has submitted several
statements from private caregivers, as well as a VA physical
therapist, in support of his claim that are dated after the 1972
rating decision being challenged. However, as those statements were
not before the RO and part of the record in 1972, they are not for
consideration in this case. Damrel v. Brown, 6 Vet. App. 242, 245
(1994) quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)
(en banc)

II. Analysis

In deciding this case, the Board must first look to the statutory
and regulatory provisions pertinent to special monthly compensation
(SMC) ratings in effect at the time of the 1972 rating action.
Unless otherwise noted, all citations to regulations refer to those
regulations in effect in 1972.

As of 1972, special monthly compensation was payable for a veteran
that had service-connected disabilities involving, inter alia, the
anatomical loss or loss of use of both hands, or both feet, or of
one hand and one foot. 38 U.S.C. 314(l) (Supp II 1972). This was
known as SMC payable at the "L" rate. Under 38 U.S.C. 314(m) (Supp
II 1972), SMC was payable where, inter alia, the veteran had
service-connected disabilities that resulted in the anatomical loss
or loss of use of

6

two extremities at a level, or with complications, preventing
natural elbow or knee action with prosthesis in place. A veteran,
with disabilities that satisfied this criteria, was paid SMC at the
"M" rate. As noted previously, the Court has already decided the
issue that the veteran was not entitled to the "M" rate on a direct
basis.

In addition, 38 U.S.C. 314(p) provided that, if a veteran's
service-connected disabilities exceeded the requirements for any of
the rates prescribed in section 314, the Administrator [Secretary],
in his discretion, could allow the next higher rate or an
intermediate rate but no higher than a limit established by law.

A limiting provision was included in 38 U.S.C. 314(o) which
discussed, in general, a payment ceiling where if the veteran as
the result of service-connected disability had suffered disability
under conditions which would entitle him to two or more of the
rates provided in one or more subsections (l) through (n) of this
section, he would be limited by a set payment amount. Section
314(o) also noted that in establishing the entitlement to SMC no
condition was to be considered twice in the determination.

Implementing regulations for the above statutory provisions were
found at 38 C.F.R. 3.350. Specifically, 38 C.F.R. 3.350(b)
addressed ratings under 38 U.S.C. 314(l). The regulation provided
for the payment of SMC the same as the statutory provision, i.e.
anatomical loss or loss of use of both hands, both feet, one hand
and one foot. In addition, the provision noted that the criteria
for loss and loss of use of an extremity was to be found at 38
C.F.R. 3.350(a)(2).

Under 38 C.F.R. 3.350(a)(2), the criteria was listed as follows:

(2) Foot and hand. (1) Loss of use of a hand or a foot will be held
to exist when no effective function remains other than that which
would be equally well served by an amputation stump at the site of
election below elbow or knee with use of a suitable prosthetic
appliance. The determination will be made on the basis of the
actual remaining function whether the acts of grasping,
manipulation, etc., in the case

of the hand, or of balance, propulsion, etc., in the case of the
foot, could be accomplished equally well by an amputation stump
with prosthesis; for example:

(a) Extremely unfavorable complete ankylosis of the knee, or
complete ankylosis of two major joints of an extremity, or
shortening of the lower extremity of 3 1/2 inches or more, will
constitute loss of use of the hand or foot involved.

(b) Complete paralysis of the external popliteal nerve (common
peroneal) and consequent footdrop, accompanied by characteristic
organic changes including trophic and circulatory disturbances and
other concomitants confirmatory of complete paralysis of this
nerve, will be taken as loss of use of the foot.

Id.

In addition, regulations governing intermediate or next higher
rates of SMC payable under 38 U.S.C. 314(p) were found at 38 C.F.R.
3.350(f). Under 38 C.F.R. 3.350(f)(1)(i), a rate of SMC between the
"L" and "M" rates is payable where there is the anatomical loss or
loss of use of one extremity with the anatomical loss or loss of
use of another extremity at a level or with complications
preventing natural elbow or knee action with prosthesis in place.
(Emphasis added). Further, under 38 C.F.R. 3.350(f)(3), in addition
to the statutory rates payable under 38 U.S.C. 314(l) through (n)
and the intermediate or next higher rate provisions outlined
previously, additional single permanent disability or combinations
of permanent disabilities independently ratable at 50 percent or
more will afford entitlement to the next higher intermediate rate
or if already entitled to an intermediate rate under 38 U.S.C. 314,
the next higher statutory rate, but not above the (o) rate. Under
this subparagraph, the disability or disabilities independently
ratable at 50 percent or more must be separate and distinct and
involve different anatomical segments or bodily systems from the
conditions

establishing entitlement under 38 U.S.C. 314(l) through (n) or the
intermediate rate provisions outlined above.

A description of what constitutes natural elbow or knee action is
found at 38 C.F.R. 3.350(c)(1). The regulation provides that, in
determining whether there is natural elbow or knee action with
prosthesis in place, consideration will be based on whether use of
the proper prosthetic appliance requires natural use of the joint,
or whether necessary motion is otherwise controlled, so that the
muscles affecting joint motion, if not already atrophied, will
become so. If there is no movement in the joint, as in ankylosis or
complete paralysis, use of prosthesis is not to be expected, and
the determination will be as though there was one in place.

The Board notes that the RO included in the claims file a copy of
a Department of Veterans Benefits Information Bulletin dated in
June 1960. The bulletin discussed several rating and authorization
practices to include explaining the term natural elbow or knee
action with prosthesis in place. In essence the bulletin stated
that the loss of use at a level, or with complications preventing
natural elbow or knee action with prosthesis in place was not
established with the partial loss or partial restriction in the
normal range of elbow or knee action.

Notwithstanding the foregoing, the crux of the veteran's argument
relates to how his left elbow disability relates to the Schedule
for Rating Disabilities and the pertinent diagnostic codes used to
define specific disabilities. 38 C.F.R. 4.1, 4.71a. In particular
the veteran has argued that, under Diagnostic Code 5205, relating
to disabilities involving the elbow, his left elbow disability must
be viewed as ankylosed, thereby satisfying the criteria under 38
C.F.R. 3.350(c)(1) for loss of natural elbow action. 38 C.F.R.
4.71a. A review of the pertinent diagnostic codes is in order to
fully explore the veteran's assertions and whether there was CUE in
the 1972 rating decision.

The Board notes that the Court has dealt with the issue of defining
what constitutes ankylosis in several cases. "'Ankylosis' is
immobility and consolidation of a joint due to disease, injury or
surgical procedure, DORLAND's [ILLUSTRATED MEDICAL

DICTIONARY (27th ed. 1988)] at 91." Shipwash v. Brown, 8 Vet. App.
218, 221 (1995) (emphasis added). "(Ankylosis is '[s]tiffening or
fixation of a joint as the result of a disease process, with
fibrous or bony union across the joint', STEDMAN'S MEDICAL
DICTIONARY 87 (25th ed. 1990)." Dinsay v. Brown, 9 Vet. App. 79, 81
(1996) (emphasis added). See also Coyalong v. West, 12 Vet. App.
524, 528 (1999).

In 1972, ankylosis of the elbow joint was rated under Diagnostic
Code 5205, with different ratings established if it was
unfavorable, intermediate, or favorable, and whether it involved
the major or minor arm. Specifically, the criteria provides that
unfavorable ankylosis, at an angle of less than 50 degrees is rated
50 percent for the minor arm. An elbow disability involving
complete loss of supination or pronation is rated the same as
unfavorable ankylosis, with a 50 percent rating provided for the
minor arm. 38 C.F.R. 4.71a. (Emphasis added). The Board notes that
a disability rated under Diagnostic Code 5205, to include
unfavorable ankylosis or loss of supination or pronation, did not
automatically qualify a veteran for SMC as was the case with a
number of other diagnostic codes.

There are other diagnostic codes pertinent to evaluating
disabilities of the elbow. Diagnostic Code 5206 pertains to
limitation of flexion of the forearm and provides for a 10 percent
rating where flexion of the forearm of the minor arm is limited to
100 degrees. Under Diagnostic Code 5207, a 10 percent rating is
applicable where extension of the forearm of the minor arm is
limited to 45 degrees. In addition, Diagnostic Code 5208 provides
for a 20 percent rating where flexion is limited to 100 degrees and
extension limited to 45 degrees for either the major or minor arm.
38 C.F.R. 4.71a. (The veteran had a range of motion from 40 to 100
degrees as of the 1972 rating, and his left elbow disability was
rated by the Army Physical Evaluation Board under Diagnostic Code
5206).

Applicable regulations provide that previous determinations which
are final and binding, including decisions concerning disability
evaluations, will be accepted as correct in the absence of clear
and unmistakable error. Where evidence establishes

such error, the prior decision will be reversed or amended. 38
C.F.R. 3.105(a) (1999).

In Damrel, the Court established a three-prong test to establish a
claim of clear and unmistakable error:

(1) '[E]ither the correct facts, as they were known at that time,
were not before the adjudicator (i.e., more than a simple
disagreement as to how the facts were weighed or evaluated) or the
statutory or regulatory provisions extant at the time were
incorrectly applied;' (2) the error must be 'undebatable' and the
sort 'which, had it not been made, would have manifestly changed
the outcome at the time it was made;' and, (3) a determination that
there was [clear and unmistakable error] must be based on the
record and law that existed at the time of the prior adjudication
in question.

Damrel, 6 Vet. App at 245. (Emphasis added).

The Court has further stated that a CUE is a very specific and a
rare kind of "error."

It is the kind of error, of fact or of law, that when called to the
attention of later reviewers compels the conclusion, to which
reasonable minds could not differ, that the result would have been
manifestly different but for the error. Thus even where the premise
of error is accepted, if it is not absolutely clear that a
different result would have ensued, the error complained of cannot
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell, 3 Vet.
App. at 313 (Emphasis in the original).

In this case, the November 1971 Army medical board proceedings
listed the following numbered diagnoses: (1) multiple fragment
wounds from a booby trap

explosion; (2) Post-traumatic arthritis, left elbow, evidence by
marked narrowing of joint space and limited motion, secondary to
fracture of radial head and lateral humeral condyle resulting from
diagnosis number 1 (multiple fragment wounds from the booby trap
explosion); (3) status post arthrodesis, left wrist, in favorable
position, as treatment of massive destruction left wrist and carpal
bones incurred as in diagnosis number 1; (4) fixed deformity, left
forearm in neutral position, with no pronation or supination,
secondary to diagnoses numbers 2 and 3; (5) complete ulnar nerve
palsy, left, secondary to injury sustained in diagnosis number 1;
and (6) contracture, fingers, left hand, metacarpophalangeal
joints, proximal, interphalangeal joints, and distal
interphalangeal joints, secondary to diagnoses numbered 3 and 5.

The veteran's pertinent disabilities were rated by the Army PEB
under Diagnostic Code 8520 for complete paralysis of the left
sciatic nerve, under Diagnostic Code 5125 for loss of use of the
left hand (minor), and under Diagnostic Code 5206 for loss of
flexion of the left (minor) arm to 100 degrees, secondary to
traumatic arthritis. Ankylosis of the elbow joint was not described
as a disability.

At the time of the February 1972 rating decision, the RO decided to
rate the veteran's left leg and left hand disabilities under
Diagnostic Code 5111 which provided for a 100 percent disability
rating for the loss of use of one hand and one foot. Diagnostic
Code 5111 notes that a rating under this code provides for
entitlement to special monthly compensation.

In reviewing the evidence of record, and the actions of the RO, the
Board concludes that the February 1972 rating decision does not
constitute CUE for failing to provide a separate basis for SMC for
the veteran's left elbow. The basis for this finding is found in
reviewing the pertinent potentially applicable diagnostic codes. As
noted above, ankylosis of the left elbow joint is rated under
Diagnostic Code 5205. The applicable criteria equates the rating of
the disability of unfavorable ankylosis to that of loss of
supination and pronation of the elbow joint. Significantly,
however, the criteria does not state that a loss of supination and

pronation is unfavorable ankylosis. Indeed, the plain meaning of
the word ankylosis requires complete immobility, not just a lack of
motion in some planes.

The rating criteria demonstrates that there are several measures of
motion of the elbow joint to include supination and pronation
itself, as well as flexion and extension of the joint. As has been
noted before, the veteran had demonstrable motion of the left elbow
from 40 to 100 degrees at the time of the RO's rating decision.
Moreover, the available Army records document that there was no
ankylosis of the left elbow joint. Rather, the pertinent diagnosis
was post-traumatic arthritis of the left elbow, evidenced by marked
narrowing of joint space and limited motion, secondary to fracture
of radial head and lateral humeral condyle. (Emphasis added). In
contrast, the veteran's left wrist was ankylosed, it was immobile
with no range of motion due to his arthrodesis. "'Arthrodesis' is
the surgical fixation of a joint by a procedure designed to
accomplish fusion of the joint surfaces by promoting the
proliferation of bone cells. DORLAND'S [ILLUSTRATED MEDICAL
DICTIONARY (27th ed. 1988)] at 148." Seals v. Brown, 8 Vet. App.
291, 293 (1995).

The Board is not bound by the Army's rating of disabilities at
their PEB proceedings. However, it is worthy to note that the Army
did not provide a disability rating of ankylosis of the left elbow,
rather the left elbow was assigned only a 10 percent rating for
loss of flexion secondary to traumatic arthritis.

In applying these clinical findings to the pertinent regulatory
criteria found at 38 C.F.R. 3.350(f)(1)(i), and 38 C.F.R.
3.350(c)(1), the Board finds that the record does not compel a
manifestly different result than that reached by the RO. The
veteran suffered the loss of supination and pronation of the left
forearm. However,, it is undebatable that he also had a range of
motion in the left elbow which could reasonably be interpreted as
not showing a loss of natural elbow action. The failure to find
that the left elbow was ankylosed does not rise to the level that
reasonable minds could not differ on that interpretation.

13 -

This conclusion is further supported by the inclusion in the rating
schedule for a disability that nearly mirrors the veteran's left
elbow status, the range of motion measured under Diagnostic Code
5208. Given the veteran's range of motion of 40 to 100 degrees, and
no diagnosis of ankylosis, a rating official could reasonably
determine that the veteran's left elbow disability was not the
equivalent of ankylosis as that term is defined; and, therefore,
did not result in the loss of natural elbow action. See Shipwash,
Dinsay, and Coyalong. Further, the guidance provided by the
Information Bulletin noted that loss of natural elbow action was
not established with the partial loss or partial restriction in the
normal range of elbow action.

Admittedly, the veteran was entitled to a separate disability
rating for his left elbow disability. However, the failure to
provide such a rating did not, and does not constitute CUE with
respect to the issue of entitlement to SMC under 38 C.F.R.
3.350(f)(1)(i). The issue of entitlement to a separate level of SMC
as a result of a left elbow disability is not predicated on the
assignment of service connection for a left elbow disability. The
severity of that disability must still satisfy the necessary
criteria, which has not occurred in this case. That is, as of
February 1972, natural elbow action was not completely absent.
Moreover, the RO took notice of the veteran's limitation of motion
and loss of supination and pronation at the time of the November
1971 rating decision that determined that the veteran had a loss of
use of the left hand. Given that the Army found only a 10 percent
disability involving the left elbow and the medical evidence of
record demonstrating a range of motion of 40 to 100 degrees, there
was a plausible basis for the RO to not find a loss of natural
elbow action.

The Board is mindful of the Court's statement in it's decision
"There are, as noted, definitive statements in the record
indicating that supination and pronation in appellant's elbow were
totally absent, a fact which as appellant correctly argues,
constitutes unfavorable ankylosis under 3.350(c)(1)." Augustine,
No. 97-0505, slip op. at 6. The opinion further acknowledged that
there was motion, limited to flexion and extension. Id. However, as
previously discussed there is undeniable evidence to support the
conclusion that the veteran's left elbow was not ankylosed. The
Board respectfully refers to the definition of ankylosis referenced
by the Court

14 -

in Shipwash, Dinsay, and Coyalong which found that for ankylosis to
be present, the joint must be immobile (i.e., the joint cannot move
at all). Ankylosis does not mean that motion is simply limited in
some planes. Further, the Court also stated earlier in its
memorandum decision that, it assumed without deciding, that the
veteran's left arm disability was at a level to prevent natural
elbow action. In reviewing the totality of the Court's decision,
the Board cannot conclude that the statement was intended to be the
law-of-the-case. This view is supported by the Court's own prior,
and subsequent, declarations as to what constitutes ankylosis. See
also Young v. Gober, 121 F.3d 662, 666 (Fed. Cir. 1997); Chisem v.
Brown, 8 Vet. App. 374, 375 (1995); and, Brown v. West, No. 96-114
(U. S. Vet. App. Feb. 20, 1998) (single judge nonprecedential
memorandum decision).

In summary, the Board has considered the veteran's arguments in
light of the evidence of record at the time of the February 1972
rating decision. The Board can only conclude that the RO's actions
do not constitute CUE. The RO considered the medical evidence of
record from the Army and determined that the veteran had lost the
use of his left foot and left hand. The RO also considered the
issue of SMC by awarding an "L" award based on the loss of use of
the left foot and left hand. The RO @er awarded an intermediate
rate of SMC under 38 C.F.R. 3.350(f)(3) because of the veteran's
additional disabilities. In light of the evidence of record,
however, there simply is no evidence of a kind of error, of fact or
of law, that compels the conclusion, to which reasonable minds
could not differ, that the result would have been manifestly
different but for the error. Fugo.

The veteran's claim must be denied.

- 15 -

ORDER

The February 1972 rating decision was not clearly and unmistakably
erroneous.

DEREK R. BROWN 
Member, Board of Veterans' Appeals



